Case 1:20-mc-22954-UU Document 1 Entered on FLSD Docket 07/17/2020 Page 1 of 14



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                                Case No.

 Thomas W. Waldrep, Jr.,
 Chapter 11 Trustee,

                 Movant,                                         Underlying litigation:
                                                                 In re CAH Acquisition Company #1
                                                                 LLC d/b/a Washington County
                                                                 Hospital et al.,
                                                                 Case No. 19-00730-5-JNC
 v.                                                              United States Bankruptcy Court
                                                                 for the Eastern District of North
                                                                 Carolina
 EmpowerHMS LLC and Empower H.I.S. LLC


                 Respondents.

 ______________________________________

               TRUSTEE’S MOTION TO COMPEL EMPOWERHMS LLC AND
                EMPOWER H.I.S. LLC’S COMPLIANCE WITH SUBPOENAS

          Pursuant to Rule 45 of the Federal Rules of Civil Procedure, Movant Thomas W.

 Waldrep Jr., Chapter 11 Trustee (the “Trustee”) in certain cases under title 11 of chapter 11 of

 the United States Bankruptcy Code, pending in the United States Bankruptcy Court for the

 Eastern District of North Carolina (the “Chapter 11 Cases”),1 respectfully requests that the Court

 enter an Order compelling Respondents EmpowerHMS LLC and Empower H.I.S. LLC

 (together, “Empower”) to comply with the document and deposition subpoenas the Trustee

 served on Empower in the Chapter 11 Cases.

 1
  The Chapter 11 Cases are In re CAH Acquisition Company #1 LLC d/b/a Washington County Hospital, Case No.
 19-00730-5-JNC, In re CAH Acquisition Company #2, LLC, d/b/a Oswego Community Hospital, Case No. 19-
 01230-5-JNC, In re CAH Acquisition Company #3, LLC, d/b/a Horton Community Hospital, Case No. 19-01180-5-
 JNC, In re CAG Acquisition Company 6, LLC, d/b/a I-70 Community Hospital, Case No. 19-01300-5-JNC, In re
 CAH Acquisition Company 7, LLC d/b/a Prague Community Hospital, Case No. 19-01298-5-JNC, In re CAH
 Acquisition Company 12, LLC, d/b/a Fairfax Community Hospital, Case No. 19-01697-5-JNC, and In re CAH
 Acquisition Company 16, LLC d/b/a Haskell County Community Hospital, Case No. 19-01227-5-JNC.

 {8948934: }                                        1
Case 1:20-mc-22954-UU Document 1 Entered on FLSD Docket 07/17/2020 Page 2 of 14



          The Debtors in the Chapter 11 Cases owned and operated for-profit, critical access

 hospitals in small rural areas in North Carolina, Kansas, Missouri, and Oklahoma. Empower

 served as the management company for the Debtors’ hospitals until late 2018.

          The Debtors’ estates appear to have been victims of an allegedly fraudulent and unlawful

 laboratory specimen billing scheme. The Trustee is conducting an investigation to determine

 whether to bring certain causes of action relating to the billing scheme, including claims for

 fraud, unjust enrichment, fraudulent transfers, and preferences, among others. After receiving

 leave of the bankruptcy court, on June 4, 2020 and June 8, 2020 the Trustee served deposition

 and document subpoenas on Empower in each of the Chapter 11 Cases for, among other things,

 all documents and communications regarding reimbursement rates and amounts billed to patients

 and/or insurance companies for laboratory testing procedures.

          To date, Empower has not responded to the subpoena or otherwise contacted the Trustee,

 even though Empower’s deadline produce responsive documents was June 19, 2020, and even

 though an Empower representative was required to appear for deposition on July 10, 2020.

 Accordingly, the Trustee moves for an order compelling Empower to comply with the

 subpoenas. The Trustee also seeks to recover fees and expenses incurred in bringing this Motion,

 or, alternatively, an order of contempt against Empower.

          The Trustee’s Motion to Compel is supported by the attached and incorporated

 memorandum of law and exhibits attached thereto.



          Dated this 17th day of July, 2020.




 {8948934: }                                     2
Case 1:20-mc-22954-UU Document 1 Entered on FLSD Docket 07/17/2020 Page 3 of 14



                                                /s/ Alan Burger__________
                                                ALAN BURGER
                                                Florida Bar No. 0833290
                                                McDonald Hopkins PLC
                                                505 South Flagler Drive, Suite 300
                                                West Palm Beach, FL 33401
                                                Telephone: (561) 472-2121
                                                Fax: (561) 472-2122
                                                aburger@mcdonaldhopkins.com
                                                Attorney for Chapter 11 Trustee




 {8948934: }                           3
Case 1:20-mc-22954-UU Document 1 Entered on FLSD Docket 07/17/2020 Page 4 of 14



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                                Case No.

 Thomas W. Waldrep, Jr.,
 Chapter 11 Trustee,

                  Movant,                                        Underlying litigation:
                                                                 In re CAH Acquisition Company #1
                                                                 LLC d/b/a Washington County
                                                                 Hospital et al.,
                                                                 Case No. 19-00730-5-JNC
 v.                                                              United States Bankruptcy Court
                                                                 for the Eastern District of North
                                                                 Carolina
 EmpowerHMS LLC and Empower H.I.S. LLC


                  Respondents.

 ______________________________________

               MEMORANDUM OF LAW IN SUPPORT OF TRUSTEE’S MOTION
                TO COMPEL EMPOWERHMS LLC AND EMPOWER H.I.S. LLC
                           TO COMPLY WITH SUBPOENAS

      I.   INTRODUCTION

           This motion arises out of the efforts of a bankruptcy trustee’s efforts to investigate an

 allegedly-fraudulent laboratory specimen billing scheme at a number of rural hospitals. As part

 of the investigation, Thomas W. Waldrep, Jr., Chapter 11 Trustee (the “Trustee”) in certain cases

 under title 11 of chapter 11 of the United States Bankruptcy Code, pending in the United States

 Bankruptcy Court for the Eastern District of North Carolina (the “Chapter 11 Cases”),1 has

 subpoenaed documents and testimony from two entities, EmpowerHMS LLC and Empower
 1
  The Chapter 11 Cases are In re CAH Acquisition Company #1 LLC d/b/a Washington County Hospital, Case No.
 19-00730-5-JNC, In re CAH Acquisition Company #2, LLC, d/b/a Oswego Community Hospital, Case No. 19-
 01230-5-JNC, In re CAH Acquisition Company #3, LLC, d/b/a Horton Community Hospital, Case No. 19-01180-5-
 JNC, In re CAG Acquisition Company 6, LLC, d/b/a I-70 Community Hospital, Case No. 19-01300-5-JNC, In re
 CAH Acquisition Company 7, LLC d/b/a Prague Community Hospital, Case No. 19-01298-5-JNC, In re CAH
 Acquisition Company 12, LLC, d/b/a Fairfax Community Hospital, Case No. 19-01697-5-JNC, and In re CAH
 Acquisition Company 16, LLC d/b/a Haskell County Community Hospital, Case No. 19-01227-5-JNC.

 {8948934: }                                        1
Case 1:20-mc-22954-UU Document 1 Entered on FLSD Docket 07/17/2020 Page 5 of 14



 H.I.S. LLC (collectively, “Empower”), that managed the hospitals until late 2018. The subpoenas

 seek billing records, reimbursement information, laboratory data, and contracts between the

 debtors and third-parties and deposition testimony regarding the same. That information is

 critical to the Trustee’s investigation and to establishing causes of action based on the fraudulent

 billing scheme.

          To date, Empower has not responded to the subpoenas, even though its deadline to

 produce responsive documents was June 19, 2020, and even though an Empower representative

 was required to appear for deposition on July 10, 2020. Nor has Empower contacted the Trustee

 to discuss the subpoenas or to provide information on when it may respond. Accordingly, the

 Trustee respectfully requests an order compelling Empower to produce all responsive documents

 in its possession, custody, and control, and to designate a representative to appear for deposition.

  II.     JURISDICTION AND VENUE.

          This Court has subject matter jurisdiction over this matter at least under Fed. R. Civ. P.

 45 and the Rules Enabling Act, 28 U.S.C. § 2072. This Court has personal jurisdiction over

 Empower H.I.S. LLC because it is a Florida corporation with, on information and belief, its

 principal place of business at 8724 SW 72 ST #459, Miami FL 33173, and because it has

 minimum contacts out of which this action arises such that the exercise of personal jurisdiction

 satisfies due process. This Court has personal jurisdiction over EmpowerHMS LLC because it is

 a Delaware corporation with, on information and belief, its principal place of business at 8724

 SW 72 ST #459, Miami FL 33173, and because it has minimum contacts out of which this action

 arises such that the exercise of personal jurisdiction satisfies due process. Venue is proper under

 28 U.S.C. § 1391 because Empower resides in this District and a substantial portion of the events

 or omissions giving rise to this matter occurred in this District.



 {8948934: }                                       2
Case 1:20-mc-22954-UU Document 1 Entered on FLSD Docket 07/17/2020 Page 6 of 14



  III.    FACTS

     A. The Chapter 11 Cases.

          The Debtors owned and operated for-profit, critical access hospitals (collectively, the

 “Hospitals”) that provided acute care, swing bed, emergency medicine, imaging, rehabilitation,

 laboratory, and related outpatient ancillary services in small rural areas in North Carolina,

 Kansas, Missouri, and Oklahoma.

          On February 19, 2019 (the “Petition Date”), Washington County, North Carolina,

 Medline Industries, Inc., and Dr. Robert Venable (collectively, the “Petitioning Creditors”) filed

 an involuntary petition for relief under Chapter 7 of the Bankruptcy Code against CAH

 Acquisition Company 1, LLC d/b/a Washington County Hospital (“CAH 1”). On February 22,

 2019, the Court entered an order approving the Trustee as interim trustee for CAH 1’s

 bankruptcy estate. On March 15, 2019 CAH 1’s bankruptcy case was converted from Chapter 7

 to Chapter 11, and the Trustee was appointed as the Chapter 11 trustee for CAH 1 pursuant to

 section 1104 of the Bankruptcy Code.

          In March and April 2019, six of CAH 1’s affiliates, CAH Acquisition Company 2, LLC

 (Case No. 19-01230), CAH Acquisition Company 3, LLC (Case No. 19-01180), CAH

 Acquisition Company 6, LLC (Case No. 01300), CAH Acquisition Company 7, LLC (Case No.

 19-01298), CAH Acquisition Company 12, LLC (Case No. 19-01697), and CAH Acquisition

 Company 16, LLC (Case No. 19-01227) (collectively with CAH 1, the “Debtors”) filed

 voluntary petitions for relief under Chapter 11 of the Bankruptcy Code. The Trustee has also

 been appointed as the Chapter 11 trustee in each of the Chapter 11 Cases. The Chapter 11 Cases

 are being jointly administered by the Court. Some of the Hospitals are still operating and others

 have been closed.



 {8948934: }                                     3
Case 1:20-mc-22954-UU Document 1 Entered on FLSD Docket 07/17/2020 Page 7 of 14



          The Debtors’ estates appear to have been victims of an allegedly fraudulent and unlawful

 laboratory specimen billing scheme. Those directing the Debtors’ activities at the time were

 Jorge Perez (one of the indirect owners of the Hospitals), Empower (a management company

 owned by Mr. Perez and others that managed the Hospitals from 2017 through late 2018), and

 other parties. The facts and circumstances of the billing scheme are collectively referred to

 herein as the “Billing Scheme”).

     B. The Subpoenas.

          On May 26, 2020, the Trustee filed an Ex Parte Motion for Production of Documents and

 Examination Pursuant to Bankruptcy Rule 2004 in each of the Chapter 11 Cases (the “2004

 Motions”). In the 2004 Motions, the Trustee sought entry of orders requiring Empower to

 produce documents and communications relating to the Billing Scheme, and for its

 representatives to appear for depositions on oral examination. Specifically, the proposed

 subpoenas to Empower, copies of which are attached hereto as Exhibits A and B, sought:

               1. All documents and communications regarding the Billing Scheme;

               2. All documents and communications regarding [each CAH entity’s] provision of
                  laboratory testing services from march 1, 2017 to March 15, 2019;

               3. All documents and communications regarding reimbursement rates for laboratory
                  testing procedures at [each CAH entity] from March 1, 2017 to March 15, 2019;

               4. All documents and communications regarding amounts billed to patients and/or
                  insurance companies for laboratory testing procedures at [each CAH entity] from
                  March 1, 2017 to March 15, 2019;

               5. All documents and communications regarding agreements between [each CAH
                  entity] and reference laboratories (“Reference Labs”) existing between March 1,
                  2017 and March 15, 2019;

               6. All documents and communications regarding Reference Labs’ provision of
                  laboratory testing services billed through [each CAH entity] from March 1, 2017
                  to March 15, 2019;




 {8948934: }                                      4
Case 1:20-mc-22954-UU Document 1 Entered on FLSD Docket 07/17/2020 Page 8 of 14



               7. All documents and communications regarding amounts [each CAH entity],
                  Reference labs, EmpowerHMS, Empower H.I.S., and/or iHealthcare (the entity
                  that assumed management responsibility from Empower in late 2018) received for
                  laboratory testing services billed through [each CAH entity] from March 1, 2017
                  to March 15, 2019;

               8. All documents and communications regarding contracts, agreements, or
                  arrangement between [each CAH entity], EmpowerHMS, Empower H.I.S., or
                  iHealthcare on the one hand, and third-party vendors or marketers on the other in
                  existence from March 1, 2017 to March 15, 2019; and

               9. All documents and communications regarding payments [each CAH entity],
                  EmpowerHMS, Empower H.I.S., and/or iHealthcare made to third-party vendors
                  or marketers on account of their participation in the Billing Scheme from March
                  1, 2017 to the present.

          The Bankruptcy Court granted each of the 2004 Motions between May 28, 2020 and June

 2, 2020, authorizing the Trustee to issue subpoenas (the “Subpoenas”) to Empower. Copies of

 the Bankruptcy Court’s orders granting the 2004 Motions are attached hereto as Exhibits C

 through I.

          On June 4, 2020, the Trustee served the subpoenas on Empower H.I.S. Proof of service

 on Empower H.I.S. is attached hereto as Exhibit J. On June 8, 2020, the Trustee served the

 subpoenas on EmpowerHMS. Proof of service on EmpowerHMS is attached hereto as Exhibit K.

 The subpoenas required Empower to produce responsive materials by June 19, 2020, and also

 required a representative from Empower to appear for deposition on July 10, 2020 at 10:00 a.m.

          Empower did not serve objections within 14 days of service, as required by Federal Rule

 of Civil Procedure 45(d)(2)(B). Empower also did not produce any responsive materials on the

 June 19, 2020 return date and has not subsequently produced any documents. No Empower

 representative appeared for deposition on July 10, 2020. No one from Empower has been in

 communication with the Trustee regarding the subpoenas.




 {8948934: }                                       5
Case 1:20-mc-22954-UU Document 1 Entered on FLSD Docket 07/17/2020 Page 9 of 14



  IV.     LAW & ARGUMENT

     A. Standard.

          Federal Rule of Civil Procedure 26(b)(1) defines the scope of discovery as follows: “any

 nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

 needs of the case, considering the importance of the issues at stake in the action, the amount in

 controversy, the parties’ relative access to relevant information, the parties’ resources, the

 importance of the discovery in resolving the issues, and whether the burden or expense of the

 proposed discovery outweighs its likely benefit. Information within this scope of discovery need

 not be admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1). Consistent with the

 spirit and purpose of the broad discovery rules, federal courts are to employ a liberal discovery

 standard. See Milinazzo v. State Farm Ins. Co., 247 F.R.D. 691, 695 (S.D. Fla. 2007). Moreover,

 the Trustee’s discovery is being conducted pursuant to Federal Rule of Bankruptcy Procedure

 2004, which provides for an even broader right to discovery than pursuant to Fed. R. Civ. P. 26,

 indeed, allowing for what might properly be referred to as a “fishing expedition.” See In re

 Drexel Burnham Lambert Group, Inc., 132 B.R. 702, 711 (Bankr. S.D.N.Y, 1991) (holding

 “Rule 2004 discovery is broader than discovery under the Federal Rules of Civil Procedure, and

 has fewer procedural safeguards. It can be legitimately compared to a fishing expedition.”)

          Rule 45 permits a party to obtain relevant information in the form of documents or

 deposition testimony from a non-party through issuance of a subpoena. See Fed. R. Civ. P. 45.

 See Datta v. Armor Correctional Health Services, Inc., No. 8:15-cv-601-T-27TBM, 2015 WL

 12838185, at *2 (M.D. Fla. July 17, 2015); see also Fisher v. Marubeni Cotton Corp., 526 F.2d

 1338, 1341 (8th Cir.1975) (subpoena duces tecum is the only way to compel a nonparty to

 produce documents or other materials); Southeastern Mechanical Services, Inc. v. Brody, Case

 No. 1:09–CV–0086, 2009 WL 3095642, at *2 (N.D. Ga. June 22, 2009) (same, and noting that

 {8948934: }                                     6
Case 1:20-mc-22954-UU Document 1 Entered on FLSD Docket 07/17/2020 Page 10 of 14



  Rule 45, as revised in 2006, also provides for the production of electronically stored information

  (“ESI”) by a nonparty). Further, Rule 45 authorizes a party serving a subpoena, like the Trustee,

  to “move the court for the district where compliance is required for an order compelling

  production or inspection.” Fed. R. Civ. P. 45(d)(2)(B)(i); see also Fed. R. Civ. P. 37(a)(1).

      B. Empower Has Failed to Respond to the Subpoenas.

           Empower was served with valid subpoenas requiring it to produce responsive materials

  by June 19, 2020, and requiring its representative to appear for a deposition on July 10, 2020.

  Yet Empower failed to produce any responsive documents or appear for deposition, and has not

  contacted the Trustee in any way to discuss the subpoenas or to indicate that a response to the

  subpoenas will be forthcoming. Empower’s failure to respond to the subpoenas is a flagrant

  violation of its obligations under Rule 45, and this Court should grant the Trustee’s motion to

  compel Empower’s responses. See Rodriguez v. Niagra Cleaning Servs., Inc., No. 09-22645,

  2010 WL 1507043, at *1 (S.D. Fla. Apr. 14, 2010) (granting motion to compel where third party

  failed to respond to subpoena); Credit Suisse Securities (USA) LLC v. Nash, No. 14-80392, 2014

  WL 1258650, at *1 (S.D. Fla. Oct. 3, 2014) (same).

      C. The Trustee is Entitled to Reasonable Attorney’s Fees or an Order of Contempt
         Because of Empower’s Failure to Respond to the Subpoenas.

           Rule 37(a)(5) of the Federal Rules of Civil Procedure requires courts to impose an award

  of expenses in connection with a discovery motion unless the court finds one of the limited

  exceptions available. See Adelman v. Boy Scouts of America, 276 F.R.D. 681, 699–700 (S.D.

  Fla. 2011) (awarding attorney’s fees for Plaintiff’s motion to compel where Defendant asserted

  baseless relevancy, confidentiality, and privacy objections, and thus “made discovery decisions

  which required Plaintiffs to file a motion to compel.”).       These exceptions include: (i) the

  requesting party failed to make a good faith attempt to obtain the discovery without a court


  {8948934: }                                      7
Case 1:20-mc-22954-UU Document 1 Entered on FLSD Docket 07/17/2020 Page 11 of 14



  order; (ii) the responding party’s position was substantially justified; or (iii) other circumstances

  make an award of expenses unjust. Nationwide Mut. Fire Ins. Co. v. Kelt, Inc., No. , 2015 WL

  1470971, *12 (M.D. Fla. 2015) (awarding attorney’s fees for Defendant’s motion to compel after

  Plaintiff asserted multiple boilerplate objections to discovery requests). Additionally, the court is

  not required to find that a party acted in bad faith before awarding fees. Adelman, 276 F.R.D. at

  700.

           Here, the Trustee is entitled to an award of reasonable attorney’s fees in connection with

  the Motion to Compel, as Empower has failed to respond to the subpoenas within the time

  allotted. As a result, the Trustee has been forced to file the instant Motion to Compel.

  Alternatively, this Court should hold Empower in contempt pursuant to Federal Rule of Civil

  Prorcedure 45(g), which provides, “[t]he court for the district where compliance is required . . .

  may hold in contempt a person who, having been served, fails without adequate excuse to obey

  the subpoena or an order related to it.” Fed. R. Civ. P. 45(g).

   V.      CONCLUSION

           For all of the foregoing reasons, the Trustee respectfully requests that the Court grant the

  Trustee’s Motion to Compel and enter an Order requiring Empower to produce all documents

  responsive to the subpoenas in its possession, custody, or control, and requiring an Empower

  representative to appear for deposition. The Trustee further requests its reasonable expenses,

  including attorney’s fees, caused by Empower’s refusal to comply with the subpoenas, or,

  alternatively, that this Court hold Empower in contempt. The Trustee also requests such further

  relief this Court deems just and proper.



           Dated this 17th day of July, 2020.

                                                                Respectfully submitted,
  {8948934: }                                       8
Case 1:20-mc-22954-UU Document 1 Entered on FLSD Docket 07/17/2020 Page 12 of 14



                                                /s/ Alan Burger__________
                                                ALAN BURGER
                                                Florida Bar No. 0833290
                                                McDonald Hopkins PLC
                                                505 South Flagler Drive, Suite 300
                                                West Palm Beach, FL 33401
                                                Telephone: (561) 472-2121
                                                Fax: (561) 472-2122
                                                aburger@mcdonaldhopkins.com
                                                Attorney for the Trustee




  {8948934: }                          9
Case 1:20-mc-22954-UU Document 1 Entered on FLSD Docket 07/17/2020 Page 13 of 14



                                CERTIFICATE OF CONFERENCE

           I certify that the Trustee’s counsel has been unable to confer with Empower regarding the

  relief requested in this Motion because Empower has not responded to the subpoenas and has not

  otherwise contacted the Trustee to discuss the subpoenas.


                                                              /s/ Alan Burger__________
                                                              ALAN BURGER
                                                              Florida Bar No. 0833290
                                                              McDonald Hopkins PLC
                                                              505 South Flagler Drive, Suite 300
                                                              West Palm Beach, FL 33401
                                                              Telephone: (561) 472-2121
                                                              Fax: (561) 472-2122
                                                              aburger@mcdonaldhopkins.com
                                                              Attorney for the Trustee




  {8948934: }
Case 1:20-mc-22954-UU Document 1 Entered on FLSD Docket 07/17/2020 Page 14 of 14



                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing Trustee’s Motion to

  Compel EmpowerHMS LLC and Empower H.I.S. LLC’s Compliance With Subpoenas was

  electronically filed with the Clerk of the Court using CM/ECF on this 17th day of July, 2020. I

  also certify that the foregoing document is being served this day on counsel of record via

  transmission of Notices of Electronic Filing generated by CM/ECF and I also certify that a true

  and correct copy of the Motion is being furnished via overnight delivery to Empower at the

  following addresses:

  Empower H.I.S. LLC
  8724 SW 72 ST #459
  Miami FL 33173
  EmpowerHMS LLC
  c/o The Company Corporation, Registered Agent
  251 Little Falls Drive
  Wilmington DE 19808

                                                            /s/ Alan Burger__________
                                                            ALAN BURGER
                                                            Florida Bar No. 0833290
                                                            McDonald Hopkins PLC
                                                            505 South Flagler Drive, Suite 300
                                                            West Palm Beach, FL 33401
                                                            Telephone: (561) 472-2121
                                                            Fax: (561) 472-2122
                                                            aburger@mcdonaldhopkins.com
                                                            Attorney for the Trustee




  {8948934: }
